Citation Nr: 9901691	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Reiters Syndrome

2.  Entitlement to an increased (compensable) rating for 
right knee disability.

3.  Entitlement to an increased (compensable) rating for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veterans claims for increased (compensable) ratings for 
right and left knee disabilities are the subject of a Remand 
section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for Reiters syndrome.  He asserts that if he had 
been examined by a rheumatologist during service he would 
have been found to have had Reiters syndrome at that time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for Reiters syndrome.


FINDING OF FACT

The claim for service connection for Reiters syndrome is not 
plausible.



CONCLUSION OF LAW

The claim for service connection for Reiters syndrome is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 
(1992).  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Neither the veterans service medical records nor the report 
of an April 1994 VA examination includes any reference to 
Reiters syndrome. 

On VA podiatry examination in May 1997 the diagnoses included 
history of Reiters syndrome.  VA orthopedic examination in 
May 1997 also resulted in a diagnosis of history of Reiters 
syndrome.  The examiner stated that the veteran had 
oligoarthritis and inflammation of the right ankle joint.  
Those symptoms coupled with the history of bilateral ankle 
pain, knee pain, and inflammation of the left eye were 
suggestive of Reiters syndrome.  The examiner further noted 
that the syndrome was not directly related to service, as it 
was at least as likely as not that the veteran would have 
developed Reiters syndrome whether he had service in the 
military or not.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The diagnoses included history of Reiters 
syndrome.  VA muscles examination in August 1997 resulted in 
a diagnosis of muscle cramps and spasms of unknown etiology 
in a patient with a history of Reiters syndrome.  

The veteran was again examined by a VA physician in May 1998.  
The examiner noted that he had reviewed the veterans service 
medical records, and although the veteran was seen on 
multiple occasions because of orthopedic problems of the 
knees and ankles, there was no mention of any eye problems in 
the optometry notes.  There was only a single entry of the 
veteran complaining of urethritis during service.  The 
diagnosis was Reiters syndrome.  The VA examiner concluded 
that there was no objective evidence that the veteran ever 
had any eye problems during service.  He noted that the 
veteran did have a single episode of urethritis and multiple 
episodes of joint pain and swelling during service.  The 
examiner stated that it was impossible in his opinion to 
state with certainty that the veteran had experienced the 
symptoms of Reiters syndrome while on active duty.

The record contains no medical evidence showing a diagnosis 
of Reiters syndrome in service or until years thereafter.  
The record does contain two medical opinions addressing the 
etiology of the Reiters syndrome, but neither opinion is 
supportive of the veterans claim.  The only evidence 
supportive of the claim is the theory advanced by the veteran 
himself; however, as a lay person, the veteran is not 
qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veterans claim 
is not well grounded.

Although the Board has considered and denied the veterans 
claim for service connection for Reiters syndrome on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Boards decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the veteran's claim for service 
connection for Reiters syndrome is well grounded would be 
pointless, and in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to service connection for Reiters syndrome is 
denied.


REMAND

The veteran seeks a compensable rating for a right knee 
disability and a compensable rating for a left knee 
disability.  VA examination in April 1994 revealed 
degenerative joint disease.  VA examination in May 1997 
revealed mild tenderness over the medial aspect of the left 
knee and mild tenderness over the medial and lateral aspects 
of the right knee.  There was mild crepitus on flexion and 
extension of the knees, bilaterally.  The record reveals that 
the veteran received frequent treatment for his knees during 
service.  Since service the veteran has consistently 
complained of intermittent flare-ups of the knees resulting 
in swelling and restriction of use.  The veteran has also 
consistently complained of pain in the knees after walking 
only one or two blocks.  None of the VA examination reports 
of record provides an assessment of the functional loss the 
veteran experiences due to pain on use and during flare-ups.  
Since the veteran has specifically complained of pain on use 
of his knees and of exacerbations of his knee disabilities, 
an assessment by a VA examiner to determine the resultant 
functional loss is required. 

The veteran was denied service connection for a right ankle 
disability, for a muscle spasm and cramp disability, and for 
a visual disability by rating action in January 1998.  The 
veteran submitted a notice of disagreement in April 1998 
which the RO interpreted as only disagreeing with the denial 
of service connection for Reiters syndrome.  The Board 
believes that the April 1998 notice of disagreement could 
also be interpreted as being a notice of disagreement with 
the denial of service connection for a right ankle 
disability, for a muscle spasm and cramp disability, and for 
a visual disability.  The RO should issue a statement of the 
case with respect to these other service connection claims.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to any of his pending claims.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the veteran should be provided 
a VA orthopedic examination by a board 
certified specialist, if available, for 
the purpose of determining the nature and 
extent of all impairment from his right 
and left knee disabilities.  All tests 
and studies deemed necessary should be 
performed and all clinical manifestations 
should be reported in detail.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  Any objective evidence of 
pain and all functional loss due to pain 
should be described.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible the examiner should 
so state.  The claims files must be made 
available to the examiner for review 
prior to the examination.
		
3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims for service 
connection for a right ankle disability, 
for a muscle spasm and cramp disability, 
and for a visual disability.  The RO 
should also readjudicate the veteran's 
claims for increased evaluations for 
right and left knee disabilities.  In 
readjudicating the claims for increased 
evaluations, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The RO also should determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for consideration of whether higher 
ratings are warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).
 
4.  If the benefits sought on appeal, 
including service connection for a right 
ankle disability, for a muscle spasm and 
cramp disability, and for a visual 
disability, are not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status, and the veteran and his 
representative should be provided an 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue(s).  
 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
